Title: From Benjamin Franklin to Sartine, 25 July 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy, July 25. 1779.
Having received Copies of the Papers found in the English Vessel called les trois amis, taken by Captain Landais, I desired a Person conversant in Such Matters to examine them, and I have now the honour to send to your Excellency here with the Remark he has made upon them. What Weight they may have is submitted to your Excellency’s Judgement.
For my own Part, I should be for paying the most perfect Respect to the Pleasure of the king signified in his passport or otherways. But the Captain Officers and People of the Alliance being persuaded by every body that as the Ship and Cargo is clearly english Property and the king’s Commands in his Passport, are directed only to his own subjects, “a tous nos Officiers and Sujets” with the usual Clause et nous prions et desirons que les officiers et Ministres de touts Princes et Etats liés d’amitié avec nous laisse et permette le passage, &c. they believe they are justifiable in taking her, and they would think I did them a great Injury, if I should order them to deliver up their Prize without a legal Trial and sentence ordaining it and It might give occasion to a fresh Mutiny in that ship, very inconvenient to the present service she is engaged in. Indeed I do not think myself authorised to dispose of what they consider as their Property, without such Trial. The Congress have given Orders to all their Captains to submit their Prizes when carried into france to the Jurisdiction of the king’s admiralty Courts having the greatest Confidence in the Justice of these Tribunals. I have the same Confidence and do therefore request your Excellency that a regular Trial of the Validity of this Prize may take place, in the Event of which I shall, and I think all parties ought to acquiesce. With the greatest Respect, I am your Excellency’s
